Citation Nr: 0515658	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to March 
1970.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the appellant's application to 
reopen a claim for service connection for cause of death.

The Board notes that the claimant requested a Board hearing 
that was scheduled to take place in March 2004.  She failed 
to appear at the hearing or give any reason for her failure 
to appear.  Pursuant to 38 C.F.R. § 20.702(d) (2003), the 
claimant's case was processed as though the request for 
hearing had been withdrawn.

The Board further notes that this case came before the Board 
in April 2004, and the Board found that the appellant had 
submitted new and material evidence sufficient to warrant 
reopening of her claim.  The case was remanded so that the RO 
could readjudicate the claim on a de novo basis.  

The RO readjudicated the case in February 2005 and has issued 
a Supplemental Statement of the Case in which it once again 
denied the claim.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the claimant.

2.  The immediate cause of the veteran's death was small cell 
cancer and respiratory failure secondary to that cancer.  

3.  The service medical records show no evidence of cancer or 
any respiratory problems; the only post service evidence of 
cancer or respiratory failure are the terminal hospital 
records dated 18 years after service; the death certificate 
states that the time between the onset of cancer and death 
was approximately one month; and there is no competent 
opinion that links small cell cancer or respiratory failure 
to service.  

4.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

5.  The veteran did not engage in radiation-risk activity, to 
include being within 10 miles of Japan after the atomic 
bombings; there is no service record showing exposure to 
ionizing radiation; he did not service in the Republic of 
Vietnam during the Vietnam Era. 

6.  There preponderance of the evidence is against a causal 
relationship between the veteran's fatal small cell cancer 
and respiratory failure and any incident of service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 
3.309, 3.311, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 1995 and July 2002 RO 
rating decisions; the November 2002 Statement of the Case; 
the April 2004 Board Remand; the February 2005 Supplemental 
Statement of the Case; and letters sent to the appellant by 
the RO, adequately informed her of the information and 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
appellant's claim.  Further, letters from the RO to the 
veteran dated August 2001, August 2003, September 2003, and 
May 2004 informed her of the types of evidence that would 
substantiate her claim; that she could obtain and submit 
private evidence in support of her claim; and that she could 
have the RO obtain VA and private evidence if she completed 
the appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The RO decision that is the 
subject of this appeal was rendered in July 2002, after the 
appellant received VCAA notice in August 2001.  The RO sent 
the appellant VCAA notice again in August 2003.  In 
accordance with the Board's April 2004 Remand, the RO 
provided VCAA notice a third time in May 2004.    
 
The Board also notes that VCAA notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of her claim for service 
connection for the cause of the veteran's death, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the May 2004 VCAA notice specifically requests 
that the claimant "please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  The Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  In its VCAA notice and Statements of the Case the 
RO informed the appellant of the evidence already of record 
and requested that she inform VA of any additional 
information or evidence that she wanted VA to obtain.  In a 
letter informing her that her appeal had been certified to 
the Board, the RO informed her that she could submit 
additional evidence concerning her appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
appellant by August 2001, August 2003, September 2003, and 
May 2004 letters and asked her to identify all medical 
providers who treated the veteran for cancer or respiratory 
problems.  The RO has obtained all identified evidence.  

As to any duty to seek a medical opinion, the Board notes 
that the assistance provided to the claimant shall include 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  An opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the veteran had 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms might have been associated 
with the veteran's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings in the service medical records or for many years 
thereafter, and no competent evidence suggesting a causal 
link between the veteran's fatal cancer and service, there is 
no duty to provide an opinion with regard to service 
connection claims on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

A certificate of death on file shows that the veteran died in 
the Tripler Army Medical Center on September [redacted], 1988, at the 
age of 62.  The immediate cause of death was recorded as 
small cell cancer whose onset occurred one month prior to 
death.  Respiratory failure secondary to cancer was listed as 
a contributing cause of death.  No other diseases were noted 
on the death certificate.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The service medical records do not reveal any findings 
attributed to cancer.  Medical examinations performed in 
August 1956, April 1960, March 1964, and March 1970 were all 
normal.  Furthermore, reports of military history completed 
by the veteran in conjunction with each of these examinations 
shows that he indicated, by checked box, that he did not 
suffer from any respiratory problems such as asthma, 
shortness of breath, or chronic cough.    

The only post service medical evidence consists of the 
terminal hospital records from the Tripler Army Medical 
Center.  These records noted that the veteran smoked two to 
three packs of cigarettes per day for the past 45 years.  In 
August 1988, the veteran noted swelling in both legs.  He 
later developed vague abdominal discomfort and tightness.  A 
chest x-ray revealed a left lung infiltrate, and a physical 
examination revealed a 15-cm. liver crossing the midline.  A 
CT scan revealed left hilar mass with peritubular infiltrate 
and massive hepatomegaly with multiple nodules.  A bone 
marrow biopsy revealed undifferentiated small cell cancer.  
Chemotherapy was initiated the last week in August 1988.  
Antibiotics were discontinued in early September with a 
temperature spike to 102 degrees.  The veteran began to 
notice increasing right upper extremity weakness.  He was 
admitted to the medical intensive care unit (MICU) and was 
well aware of his disease process.  He did not desire 
aggressive life support measured such as mechanical 
ventilation or advanced cardiopulmonary life support.  The 
MICU staff concurred with his decision.  He died on September 
[redacted], 1988.  

The claimant has argued that the veteran's terminal cancer 
was the result of his participation in atmospheric nuclear 
tests in the Pacific.  A NAVPERS-601 report shows that the 
veteran did participate in minesweeping operations in Japan 
from November 1945 to March 1946.  He took Night Vision Test 
with Radium Plague Adaptometer in July 1945.  There is no 
service record, to include a Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), in the claims file to 
show that the veteran was exposed to any ionizing radiation 
during his period of active service.

A June 2002 correspondence from the Defense Threat Reduction 
Agency states that the veteran was never closer than 125 
miles away from Hiroshima; and never less than 30 miles away 
from Nagasaki.  It was noted that one had to be within 10 
miles of the city limits of either Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946 to be considered a 
participant in the occupation of Japan.  

The claimant also suggested that the veteran's cancer might 
have been due to presumptive tropical diseases or herbicide 
exposure during Vietnam.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation- risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska. See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection. Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was small cell cancer and respiratory 
problems incurred as a result of the cancer.  The service 
medical records (including numerous physical examinations and 
reports of medical histories completed by the veteran 
himself) show no indication of cancer or respiratory 
problems.  Furthermore, the only post-service medical records 
are the terminal hospital records dated 18 years after 
service.  The death certificate indicates that the time 
between the onset of the veteran's cancer and his death was 
approximately one month.  

The claimant contends that the veteran's cancer was the 
result of exposure to ionizing radiation while in Japan after 
WWII.  However, a June 2002 correspondence from the Defense 
Threat Reduction Agency states that the veteran was never 
closer than 125 miles away from Hiroshima; and never less 
than 30 miles away from Nagasaki.  For VA purposes, this does 
not qualify the veteran as a participant in the occupation of 
Japan; for purposes of determining whether he was a 
"radiation exposed veteran"; the Defense Threat Reduction 
Agency noted that one had to be within 10 miles of the city 
limits of either Hiroshima or Nagasaki between August 6, 1945 
and July 1, 1946.  As such, this evidence precludes a finding 
of presumptive service connection for the veteran's fatal 
cancer as a result of his being a radiation-exposed veteran 
or of necessitating a radiation dose estimate under 38 C.F.R. 
§ 3.311(a) due to being a participant in the occupation of 
Japan after the atomic bombings.

As to the night vision test with radium plague adaptometer, 
the Board finds no indication in the service records, to 
include a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), to show that the veteran was 
exposed to any ionizing radiation during his period of active 
service.

The claimant has also alleged in the alternative that the 
veteran's fatal cancer was the result of exposure to 
herbicide exposure during Vietnam.  Although the veteran 
served during the Vietnam War, his service records do not 
reflect service in the country of Vietnam itself.  That is, 
the service personnel records do not show that he received 
any medals, citations or decorations evincing active duty in 
Vietnam.  As such, he is not entitled to the presumption of 
having been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii).  
  
In the absence of presumptive service connection, the 
claimant must show that service connection is warranted on a 
direct incurrence or 1 year presumptive (that applies to 
malignant tumors) basis.  Combee, supra.  However, in this 
case, there is nothing in the service medical records to 
suggest that the veteran's terminal small cell cancer began 
during service or for many years thereafter.  There are no 
treatment records for cancer or respiratory problems until 
the time of the veteran's death and the death certificate 
shows that the interval between the onset of the veteran's 
fatal cancer and the time of his death was only one month.  
Finally, the claimant has not provided any medical opinion or 
other competent evidence that suggests a nexus between the 
veteran's active duty service and his terminal cancer.    

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


